Title: From George Washington to William Jackson, 14 October 1791
From: Washington, George
To: Jackson, William



Dear Sir
Mount Vernon Octr 14th 1791

With pleasure I received your letter of the 9th, and am obliged by the communications therein contained.1 have written regularly to Mr Lear once a week, some times oftener, on business; but can do little more than drop him or you a line by this Post, as the unexpected discovery that the 24th, instead of the 31st instt is the day appointed for the meeting of Congress, obliges me to bestow every attention in my power to the things I conceive necessary to communicate, & recommend to that body. I allowed, as I conceived, a whole week to digest these matters after I should have arrived in Philadelphia, instead of which (as my movements depend upon Page’s Coach) I shall scarcely have two days after that arrival, to prepare myself for Congress.
Unless Lord Wycombe should arrive here as this day or tomorrow I shall not have it in my power to shew him the civilities I could wish either at Mount Vernon or in Philadelphia (if he does not return to the latter place again)—a circumstance I shall regret. My present hurry will not allow me to add more than the good wishes of all this family, which, at present is numerous; and assurances of the sincere friendship and regard of Your Affecte Hble Servt

Go: Washington

